Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim1 1-9, 11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0027846).
With regard to claim1 1 and 19 Chen discloses in Figure 2 a body that includes a semiconductor material (102), a source and drain region (220), the body between the source and drain region includes semiconductor material (see para 37), a first gate electrode (224) above the body includes one or more metal, second gate electrode
.
Allowable Subject Matter
Claims 10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed.
Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive. Applicant mainly argues that there is no relationship between the gates electrode 224 of Figure 2 and 306 of Figure 3. Applicant also argues that Chen does not discloses an integrated circuit, further Applicant emphasizes Chen does not disclose a second gate electrode above the body. The Examiner disagrees. Chen discloses an integrated circuit (see para 5 and 6). Further Fig. 2 and Fig. 3 are different embodiment of the same integrated circuit. All the features and limitations are present in the reference. Hence, he Examiner maintains the rejection of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are 

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845